Dismissed and Memorandum Opinion filed January 8, 2015.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-14-00722-CV

                         LINDA HOLMAN, Appellant
                                        V.
                  PLUM CREEK TOWNHOUSES, Appellee

             On Appeal from the County Civil Court at Law No. 1
                           Harris County, Texas
                      Trial Court Cause No. 1050343

                 MEMORANDUM                     OPINION


      This is an appeal from a judgment signed August 11, 2014. The notice of
appeal was filed September 4, 2014. To date, our records show that appellant has
not paid the appellate filing fee. See Tex. R. App. P. 5 (requiring payment of fees
in civil cases unless indigent); Tex. R. App. P. 20.1 (listing requirements for
establishing indigence); see also; Tex. Gov’t Code Ann. § 51.207.
      On December 9, 2014, this court ordered appellant to pay the appellate filing
fee on or before December 22, 2014, or the appeal would be dismissed. Appellant
has not paid the appellate filing fee. Accordingly, the appeal is ordered dismissed.
See Tex. R. App. P. 42.3(c) (allowing involuntary dismissal of case because
appellant has failed to comply with notice from clerk requiring response or other
action within specified time).


                                      PER CURIAM

Panel consists of Chief Justice Frost and Justices Boyce and McCally.




                                         2